Case: 21-10817     Document: 00516421458         Page: 1   Date Filed: 08/05/2022




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 5, 2022
                                  No. 21-10817
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Jordan Michael Porter,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:14-CR-270-1


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
   Don R. Willett, Circuit Judge:
         In this sentencing appeal following a child pornography conviction,
   Appellant asks us to disturb the district court’s revocation judgment,
   claiming the judge (1) relied on unsworn statements by the prosecutor, and
   (2) announced conditions of supervised release that conflicted with the
   written judgment. But the record belies both claims. For one, ample evidence
Case: 21-10817        Document: 00516421458              Page: 2      Date Filed: 08/05/2022




                                         No. 21-10817


   supported the prosecutor’s comments—precluding any legitimate claim of
   plain error. Second, the record reveals that the challenged discrepancy
   produced nothing more than ambiguity that is resolved by the district court’s
   clearly expressed intent: reimposition of the original conditions of supervised
   release. We AFFIRM.
                                               I
           Jordan Michael Porter pleaded guilty to receipt of child pornography
   in violation of 18 U.S.C. § 2252A(a)(2). The district court sentenced Porter
   to 84 months of imprisonment followed by a 10-year term of supervised
   release. Porter unsuccessfully appealed. 1
           It took less than a year after his release for Porter to violate the terms
   of supervision. Specifically, Porter possessed unauthorized cellular devices,
   failed to attend sex offender treatment, 2 failed to report as directed, and
   viewed pornographic materials. Porter later attended an administrative
   hearing at which his probation officer (and the supervisory probation officer)
   “made sure . . . Porter had a clear understanding of all his conditions.”
   Thereafter, Porter’s probation officer made an official report to the district
   court and recommended no formal action.
           Two months passed before Porter again found himself in hot water.
   As before, Porter failed to submit his monthly supervision report or
   participate in his sex offender treatment. The probation officer also reported
   that Porter was found in possession of another unauthorized cell phone,



           1
           Although we dismissed Porter’s original appeal as frivolous, we ordered a limited
   remand for the purpose of correcting a clerical error in the judgment.
           2
            Porter’s sex offender counselor also reported that “Porter has shown to be
   disengaged during his group counseling sessions and his participation in . . . treatment is
   considered poor.”




                                               2
Case: 21-10817       Document: 00516421458            Page: 3      Date Filed: 08/05/2022




                                       No. 21-10817


   which he initially denied but later admitted. Porter surrendered the phone,
   and the resulting search revealed a variety of unauthorized photographs
   depicting scantily clad women. It also seemed that Porter erased some of the
   phone’s contents before turning it over. The probation officer directed
   Porter to schedule a polygraph examination, but Porter never did. Porter’s
   probation officer subsequently reported this behavior to the district court
   under penalty of perjury and, this time, sought revocation of Porter’s
   supervised release. 3
          Porter pleaded true to the probation officer’s reports and asked the
   court to continue (rather than revoke) his supervision. In support, Porter
   offered a host of explanations for his noncompliance, expressed a desire to
   get back into treatment, and voiced understanding that the original
   conditions of supervised release were mandatory.
          The prosecutor was unconvinced. In particular, she explained “[i]t
   seems to me that from talking to probation he has not taken [the conditions
   of his supervised release] seriously at all.” She also argued that Porter
   “doesn’t want to do it, and he may [say] something different today when he
   is faced with more prison time,” but “he has given little to no effort according
   to probation.” The prosecutor then requested that the court impose a nine-
   month custodial sentence and return Porter to “supervised release for the
   entire term or what is remaining of the [original] term of supervised release.”
          The district court ultimately revoked Porter’s supervised release and
   sentenced him to nine months of imprisonment. In particular, the judge
   believed revocation was justified by “the record and . . . evidence . . .
   produced [during the hearing] . . . as well as that set forth in the [probation


          3
            Shortly thereafter, the probation officer submitted an addendum detailing yet
   another phone-related violation. But the United States later withdrew this allegation.




                                             3
Case: 21-10817       Document: 00516421458             Page: 4      Date Filed: 08/05/2022




                                        No. 21-10817


   officer’s] [p]etition.” The judge also commented that he “agree[d] with the
   government,” explaining that he had “looked over things and [concluded]
   there ha[d] been significant noncompliance.” As for the term of
   imprisonment, the judge made clear that the nine-month sentence was “fair,
   just, and reasonable” as well as “necessary for deterrence and protection of
   the public.”
          The judge then stated—twice—that he was “reimpos[ing] the ten
   years [of supervised release] that [the court] initially imposed.” Rather than
   stop there, the judge also sought clarification from Porter’s probation officer:
   “[i]s it necessary for the [c]ourt to read all of these conditions or is it
   sufficient . . . to state that [the court] reimposes the conditions previously
   imposed?”
          Unfortunately, the record does not reflect an answer to this question. 4
   But what happened next is still helpful: Porter’s probation officer affirmed
   that (1)“they are the same conditions,” and (2) Porter’s counsel affirmed
   that Porter was “familiar with those initial conditions.” The judge then
   turned his focus directly to Porter, asking “do you know what those
   conditions are? The [c]ourt does not want the case to come back . . . because
   of some technicality.” “I have no problem reading them into the record,”
   the judge went on, “but I want to make certain nothing is going to be said
   later on that you were not aware of the terms or conditions of your
   supervision.”



           4
             The transcript indicates that the judge asked an immediate follow-up question:
   “[a]re not these conditions officially imposed also?” This transcription is obviously
   incorrect given both the context and subsequent answer from Porter’s counsel. The United
   States suggests that the judge “might have instead asked, ‘[a]re not these conditions
   already imposed also?’” But, as explained in detail below, we need not speculate on what
   was said to resolve this case.




                                              4
Case: 21-10817     Document: 00516421458           Page: 5   Date Filed: 08/05/2022




                                    No. 21-10817


         It appears the judge did not wait for an answer. Instead, “[o]ut of
   abundance of caution,” he read the conditions in an attempt to avoid any
   “misunderstanding as to what the [c]ourt imposed.” The following was
   among the conditions orally pronounced:
         You must not view or possess any visual depiction as defined
         by Title 18 United States Code Section 2256(5) including any
         photograph, film, video, picture, or computer or computer-
         generated image or picture, whether made or produced by
         electronic—electronic, mechanical or other means of sexually
         explicit conduct as defined in Title 18 United States Code
         Section 2256(2).
   The written judgment, however, contained the following condition of
   supervised release, which also appeared in the court’s original judgment of
   conviction:
         The defendant shall neither possess nor have under his control
         any sexually oriented, or sexually stimulating materials of
         adults or children. This includes visual, auditory, telephonic,
         electronic media, email, chat communications, instant
         messaging, or computer programs. The defendant shall not
         patronize any place where such material or entertainment is
         available. The defendant shall not use any sex-related
         telephone numbers.
         Porter filed a timely notice of appeal.
                                        II
         Porter argues that the district court erred by (1) relying on the
   prosecutor’s unsworn statements to revoke Porter’s supervised release, and
   (2) imposing conditions of supervised release in the written judgment that
   were more burdensome than those orally pronounced. As explained below,
   neither argument has merit.




                                         5
Case: 21-10817          Document: 00516421458            Page: 6      Date Filed: 08/05/2022




                                         No. 21-10817


                                               A
           The standard of review governing Porter’s first claim is clear-cut.
   Porter made no objection to the district court’s alleged reliance on unsworn
   statements, which means Porter must now demonstrate plain error. That is,
   he must identify “(1) an error, (2) that is clear or obvious, and (3) that affects
   his substantial rights.” 5 Only once these conditions are met may we then
   “exercise discretion to correct the error, . . . if (4) th[at] error seriously
   affects the fairness, integrity, or public reputation of judicial proceedings.” 6
           For at least two reasons, Porter cannot shoulder his burden. First, his
   claim of error relies principally on United States v. Foley, 946 F.3d 681 (5th
   Cir. 2020). But Foley and this case are leagues apart. The district court in
   Foley erred by relying on a revocation petition (to which the appellant did not
   plead true) that “contain[ed] only bare allegations” and did not “provide any
   context regarding the underlying facts and circumstances surrounding [either
   his] arrest or his conduct leading to the arrest.” 7 Here, however, the
   prosecutor’s comments were not only corroborated by the detailed, sworn
   assertions in the revocation petition, but the petition also came with a
   potpourri of evidence memorializing Porter’s repeated noncompliance—
   ranging from signed notices of program failures to the extraction report that
   catalogued each unauthorized image found on the unauthorized device.
   Porter’s reliance on Foley is misplaced.




           5
             See United States v. Rojas-Luna, 522 F.3d 502, 504 (5th Cir. 2008). See generally
   Puckett v. United States, 556 U.S. 129, 135 (2009).
           6
             Rojas-Luna, 522 F.3d at 504 (internal quotation marks and citation omitted);
   accord Puckett, 556 U.S. at 135.
           7
               946 F.3d at 687.




                                               6
Case: 21-10817        Document: 00516421458              Page: 7       Date Filed: 08/05/2022




                                          No. 21-10817


           Second, even were we to assume plain or obvious error, Porter cannot
   demonstrate any impact upon his substantial rights. This much is evident in
   his concession that “the court might have found that . . . [Porter] lacked
   respect for the conditions of supervision even if the [p]rosecutor had not
   related the views of [p]robation.” Even the most cursory review of Porter’s
   revocation petition demonstrates his indifference to the conditions of
   supervision. 8 Neither can we overlook the fact that Porter pleaded true to the
   allegations in the revocation petition. 9
                                               B
           The standard of review for Porter’s second claim is similarly
   straightforward. We review discrepancies between an oral pronouncement
   and written judgment for an abuse of discretion when “the defendant had no
   opportunity to object to the unpronounced conditions,” and we review for
   plain error “if [the defendant] had the opportunity but failed to object.” 10
           This case resides in the latter category. Not only did the district court
   twice state that it was “reimpos[ing] the ten years [of supervised release] that
   [the court] initially imposed,” but the judge subsequently asked Porter’s


           8
               Before being discharged from group counseling for non-compliance, for example,
   Porter was reportedly “disengaged” and his participation was said to be “poor.” Porter’s
   probation officer, too, recounted that “interventions to [Porter’s] noncompliance
   have . . . been ineffective” and that “[Porter] is nonresponsive to supervision.” The record
   also reveals that Porter received, and promptly ignored, formal counseling on his conditions
   of release after the first bevy of reported violations.
           9
             Compare United States v. Hinson, 429 F.3d 114, 119 (5th Cir. 2005) (observing that
   “revocation would have been justified based on [the appellant’s] admission alone”), with
   Foley, 946 F.3d at 687 (observing that the appellant had not himself corroborated the basis
   for revocation).
           10
              United States v. Gomez, 960 F.3d 173, 179 (5th Cir. 2020); see also, e.g., United
   States v. Rouland, 726 F.3d 728, 733–34 (5th Cir. 2013); United States v. Garza, 387 F.
   App’x 462, 463 (5th Cir. 2010) (per curiam).




                                                7
Case: 21-10817           Document: 00516421458             Page: 8      Date Filed: 08/05/2022




                                            No. 21-10817


   probation officer whether it was “sufficient . . . to state that [the court]
   reimposes the conditions previously imposed” and questioned both Porter
   and his counsel as to whether Porter was “familiar with those initial
   conditions.” 11 We are therefore confident that Porter did not want for an
   opportunity to object. 12 Instead, “[h]e didn’t take the bait.” 13
           This, of course, brings us to the question du jour: did the oral
   pronouncement conflict with the written judgment? Porter answers in the
   affirmative, focusing on the no-sexually-explicit-materials condition and
   ignoring the district court’s earlier references to reimposition and the
   “conditions previously imposed.” The United States, on the other hand,
   counters with its own brand of cherry-picking—ignoring all but the first,
   general portion of the pronouncement and arguing there can be no resulting
   conflict with the written judgment. The correct focus lies in between.
           We begin with the obvious: when confronted with a discrepancy
   between the oral pronouncement and written judgment, the Constitution
   typically requires that the former prevail. 14 But this case is not typical. Here,
   the challenged discrepancy grows from an inconsistency within the oral
   pronouncement. This brand of discrepancy yields ambiguity, which is often
   resolved by looking to the record for the district court’s intent. 15 If the record


           11
                Porter’s counsel answered in the affirmative.
           12
             See, e.g., United States v. Diggles, 957 F.3d 551, 558 (5th Cir. 2020) (en banc)
   (observing that the “opportunity [to object] exists when the court notifies the defendant at
   sentencing that conditions are being imposed,” and holding that oral adoption of the
   previously proposed conditions was sufficient).
           13
              See United States v. Hinojosa, 956 F.3d 331, 334 & n.3 (5th Cir. 2020) (describing
   lack of objection to conditions of supervised release).
           14
                See Diggles, 957 F.3d at 557–58.
           15
              See, e.g., United States v. Tanner, 984 F.3d 454, 456–57 (5th Cir. 2021) (looking
   to the record to resolve the internal inconsistency, disclaiming conflict).




                                                   8
Case: 21-10817         Document: 00516421458               Page: 9       Date Filed: 08/05/2022




                                           No. 21-10817


   cannot resolve this ambiguity, however, we will vacate and remand for
   resentencing—not reformation. 16 This remedial distinction derives from the
   fact that only unambiguous pronouncements “control.” 17
           Against this backdrop, two points demonstrate that Porter does not
   merit relief. First, the record clearly reveals that the district court intended
   to reimpose all of Porter’s original terms. The judge (1) stated twice that he
   was “reimpos[ing] the ten years [of supervised release] that [the court]
   initially imposed,” (2) sought clarification as to whether he could “state that
   [the court] reimposes the conditions previously imposed,” (3) sought and
   received confirmation that Porter was “familiar with those initial
   conditions,” and (4) punctuated this entire exchange by gratuitously reading
   the conditions into the record “[o]ut of abundance of caution,” hoping to
   prevent Porter’s “case [from] com[ing] back . . . because of some
   technicality.” We cannot imagine clearer evidence of intent. As such, the
   record erases any ambiguity introduced by the judge’s misstatement.
           Second, even were we to assume plain or obvious error, the unusual
   facts of this case belie any impact on Porter’s substantial rights. The
   Constitution compels a pronouncement requirement because imposing an



           16
               See, e.g., United States v. Barber, 865 F.3d 837, 842 (5th Cir. 2017) (vacating and
   remanding for resentencing because the oral pronouncement was “impermissibly
   ambiguous”); United States v. Garcia, 604 F.3d 186, 191 (5th Cir. 2010) (same, citing
   unresolvable “ambiguities” within the pronouncement); United States v. Thompson, 254 F.
   App’x 278, 280 (5th Cir. 2007) (per curiam) (same, the written judgment conflicted with
   the internally inconsistent oral pronouncement); see also, e.g., United States v. Story, 439
   F.3d 226, 233 (5th Cir. 2006) (“‘[T]he interest of judicial economy and fairness to all
   concerned parties’ require that unclear or ambiguous sentences be vacated and remanded
   for clarification.” (citation omitted)).
           17
              See, e.g., United States v. Zepeda, 329 F. App’x 647, 649 (7th Cir. 2009) (“It is
   well-established that an oral pronouncement of sentence, if unambiguous, controls over a
   conflicting written one.”).




                                                 9
Case: 21-10817          Document: 00516421458                Page: 10       Date Filed: 08/05/2022




                                              No. 21-10817


   unexpressed, discretionary condition “is tantamount to sentencing the
   defendant in absentia.” 18 Yet Porter was present for the entire
   pronouncement—as was the case when the district court first sentenced him
   to identical terms of supervised release—and yet he sat idly by while the
   judge repeatedly emphasized an intent to reimpose the original terms of
   supervised release. This leaves no room to argue Porter was somehow
   sentenced in absentia. 19
                                          *        *         *
           AFFIRMED.




           18
                Tanner, 984 F.3d at 456 (quoting Diggles, 957 F.3d at 557).
           19
               See, e.g., United States v. Castillo, No. 19-10649, 2021 WL 4237553, at *5 (5th Cir.
   Sept. 16, 2021) (per curiam) (finding no plain error when the appellant had notice of the
   reimposed conditions because they were a part of her original sentence, she did not object
   at the revocation hearing, and she was subject to the same conditions post-revocation); cf.
   also, e.g., United States v. Brown, 855 F. App’x 176, 179 (5th Cir. 2021) (per curiam) (finding
   no plain error when a special assessment was not orally pronounced at the revocation
   hearing because, inter alia, it was “already . . . imposed as part of the final judgment . . . and
   need not have been reimposed” upon revocation).




                                                  10